UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Recovery Energy, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Recovery Energy, Inc. 1515 Wynkoop St., Suite200 Denver, CO 80202 PROXY STATEMENT AND NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 19, 2012 Important Notice Regarding the Availability of Proxy Materials for our Annual Meeting of Stockholders to Be Held on June 19,2012: This Proxy Statement, the form of proxy and our annual report on Form 10-K for the year ended December 31, 2011, including our consolidated financial statements, are available to you at www.recoveryenergyco.com. To Our Stockholders: You are cordially invited to attend the annual meeting of the stockholders of Recovery Energy, Inc., at our offices located at 1515 Wynkoop Street, Suite 200, Denver, CO, at 10:00 a.m. (Denver, Colorado time) on Tuesday, June 19, 2012, or at any adjournment or postponement thereof, for the following purposes: 1.To elect four directors for a one year term expiring at the 2013 annual meeting of the stockholders, or until their successors are duly elected and qualified; 2.To conduct an advisory vote on executive compensation; 3.To conduct an advisory vote on the frequency of an advisory vote on executive compensation;and 4. To transact such other business as may properly come before the meeting. Details relating to the above matters are set forth in the attached proxy statement. All of Recovery’s stockholders of record as of the close of business on May 11, 2012 will be entitled to notice of and to vote at such meeting or at any adjournment or postponement thereof. All stockholders are cordially invited to attend the meeting. If you do not plan to attend the meeting, you are urged to sign, date and promptly return the enclosed proxy. A reply card is enclosed for your convenience. The giving of a proxy will not affect your right to vote in person if you attend the meeting. This board of directors intends to send these proxy materials to stockholders on or about May 15 2012. By Order of the Board of Directors Roger A. Parker Chairman, Board of Directors May 15, 2012 YOUR VOTE IS IMPORTANT. PLEASE COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD PROMPTLY. TABLE OF CONTENTS Page Proxy Solicitation 3 Who Can Vote 3 How You Can Vote 3 Revocation of Proxies 3 Required Votes 3 Voting Procedures 3 Costs of Proxy Solicitation 4 Admission to the Annual Meeting 4 Stockholder List 4 PROPOSAL 1:ELECTION OF DIRECTORS 4 Information Concerning the Nominees for Election as Directors 5 Recommendation of the Board of Directors 6 PROPOSAL 2:ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) 6 Recommendation of the Board of Directors 7 PROPOSAL 3:ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE 7 Recommendation of the Board of Directors 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 DIRECTORS AND EXECUTIVE OFFICERS 9 Compensation of Directors 9 Executive Compensation 10 The Board of Directors and Committees Thereof 11 Employment Agreement With Chief Executive Officer and Compensation of Chief Financial Officer 13 TRANSACTIONS WITH RELATED PERSONS 17 Conflict of Interest Policy 19 INDEPENDENT AUDIT FEES AND RELATED MATTERS 19 GENERAL INFORMATION 19 Section16(a) Beneficial Ownership Reporting Compliance 19 Next Annual Meeting of Stockholders 20 OTHER BUSINESS 20 ANNUAL REPORT TO STOCKHOLDERS AND REPORT ON FORM 10-K/A 20 2 Proxy Solicitation The board of directors of Recovery is soliciting proxies to be used at our annual meeting of stockholders to be held at 10:00 a.m. on Tuesday, June 19, 2012, at our offices located at 1515 Wynkoop Street, Suite 200, Denver, CO.This proxy statement contains important information regarding Recovery’s annual meeting, the proposals on which you are being asked to vote, information you may find useful in determining how to vote and voting procedures. Who Can Vote Stockholders of record at the close of business on May 11 2012, also referred to herein as the “record date,” may vote at the annual meeting. As of the record date, we had 17,657,711 issued and outstanding shares of common stock, which were held by approximately 25 record holders. If you hold shares in a stock brokerage account or by a nominee, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker or nominee, who is considered the record holder with respect to those shares. As the beneficial owner, you have the right to direct your broker or nominee on how to vote and you are also invited to attend the annual meeting. However, because you are not the stockholder of record, you may not vote these shares in person at the meeting unless you first obtain from your broker or nominee a letter recognizing you as the beneficial owner of your shares. Your broker or nominee has enclosed a voting instruction card for you to use. You are urged to vote by proxy regardless of whether you attend the annual meeting. How You Can Vote You can vote your shares if you are represented by proxy or present in person at the annual meeting. If you hold your shares through your broker in “street name,” you may direct your broker or nominee to vote by proxy, but you may not vote in person at the meeting unless you first obtain from your broker or nominee a letter recognizing you as the beneficial owner of your shares. If you return a properly signed proxy card, we will vote your shares as you direct. If your proxy card does not specify how you want to vote your shares, we will vote your shares “FOR” the election of all nominees for director and as recommended by our board of directors with regard to all other matters. Revocation of Proxies You can revoke your proxy at any time before it is voted at the annual meeting by any of the following three methods: ● by voting in person at the annual meeting; ● by delivering to our corporate secretary, Eric Ulwelling, a written notice of revocation dated after the proxy; or ● by delivering another proxy dated after the previous proxy. Required Votes Each share of common stock has one vote on all matters properly brought before the annual meeting. In order to conduct business at the annual meeting, a quorum of a majority of the outstanding shares of common stock entitled to vote as of the record date must be present in person or represented by proxy. The affirmative vote of a plurality of the shares represented at the meeting, in person or by proxy, will be necessary for the election of directors. Abstentions and broker non-votes will have no effect on the election of directors.The affirmative vote of the holders of a majority of the common stock represented at the meeting, in person or by proxy, will be required to approve the advisory vote on executive compensation (Proposal2). Abstentions and broker non-votes will not be counted as votes cast or shares voting on Proposal3 and will have no effect on the vote.For Proposal5, the option of one year, two years, or three years that receives the highest number of votes cast by stockholders will be considered by the Board of Directors when determining the frequency of future advisory votes on executive compensation. Abstentions and broker non-votes will not be counted as votes cast or shares voting on Proposal5 and will have no effect on the vote. Voting Procedures Votes cast by proxy or in person at the annual meeting will be counted by the persons we appoint to act as election inspectors for the annual meeting. Abstentions and broker non-votes (as described below) are each included in the determination of the number of shares present at the annual meeting for purposes of determining the presence of a quorum and are tabulated separately. Abstentions are counted in tabulations of the votes cast on proposals presented to stockholders and except with respect to the election of directors, will have the same effect as negative votes. In the election of directors, votes may be cast in favor of or withheld; votes that are withheld will be excluded entirely from the tabulation of votes and will have no effect. Broker non-votes are not counted for purposes of determining whether a proposal has been approved. 3 If your shares are held in the name of a broker and you do not return a proxy card, brokerage firms no longer have the authority to vote your non-voted shares in the election of directors. Cumulative voting is not permitted in the election of directors. Consequently, you are entitled to one vote for each share of Recovery common stock held in your name for as many persons as there are directors to be elected. Costs of Proxy Solicitation Recovery will bear the costs of soliciting proxies from its stockholders. Directors, officers and other employees of Recovery, not specially employed for this purpose, may solicit proxies, without additional remuneration therefore, by personal interview, mail, telephone or other means of communication. Recovery will request brokers and other fiduciaries to forward proxy soliciting material to the beneficial owners of shares of common stock that are held of record by such brokers and fiduciaries and will reimburse such persons for their reasonable out-of-pocket expenses. Admission to the Annual Meeting If you plan to attend the annual meeting, please mark the appropriate box on the proxy card and return the proxy card promptly. If you are a stockholder of record and arrive at the annual meeting without an admission ticket, you will only be admitted once we verify your share ownership. If you are a beneficial owner, you will only be admitted upon presentation of evidence of your beneficial holdings, such as a bank or brokerage firm account statement. Stockholder List A complete list of stockholders entitled to vote at the annual meeting will be available for examination by any stockholder, for any purpose germane to the meeting, at the annual meeting and at our principal executive offices located at 1515 Wynkoop St., Suite 200, Denver, CO 80202 during normal business hours for a period of at least 10days prior to the annual meeting. PROPOSAL 1: ELECTION OF DIRECTORS Our board of directors proposes that the four nominees described below, each of whom currently serves as a member of our board of directors, be elected for a term ending on the date of our 2013 annual meeting or until his or her successor is duly elected and qualified. It is the intention of the person named as proxy in the enclosed proxy to vote FOR the election of all such nominees. Each of the nominees has consented to serve as a director. If any director should become unavailable to serve as a director, our board of directors may designate a substitute nominee, or the number of directors that constitutes the full board of director may be reduced to eliminate the vacancy. In the event any of the nominees named below becomes unable or unwilling to serve as a director, shares represented by valid proxies will be voted FOR the election of such other person as the board of directors may nominate. The term of our current directors expires at our 2012 annual meeting. We seek directors with strong reputations and experience in areas relevant to our strategy and operations.Each of the nominees for election as director holds or has held senior management positions in complex organizations and has operating experience that meets this objective, as described below. In these positions, the nominees have also gained experience in core management skills, such as strategic and financial planning, public company financial reporting, corporate governance, risk management and leadership development. We believe that each of the nominees has other key attributes that are critical to the composition of an effective board: integrity and demonstrated impeccable ethical standards, sound judgment, analytical skills, the ability to work together in a constructive and collaborative fashion and the commitment to devote significant time and energy to service on the board and its committees. 4 Information Concerning the Nominees for Election as Directors Roger A. Parker:President and Chief Executive Officer, Director and Chairman of Board of Directors.Mr. Parker joined our board of directors as chairman in November, 2009. He has been in the exploration and production sector of the oil and gas business his entire career. In addition to other private entities, he led Delta Petroleum Corporation from May 1987 through May 2009 where he served as president from May 1987 to June 2005 and as chairman and ceo from July 2005 to May 2009. From May 2009 to November 2009, Mr. Parker invested privately in oil and gas ventures. He received a bachelor of science degree in mineral land management from the University of Colorado in 1983. He is a former board member of the Independent Petroleum Association of the Mountain States (IPAMS). He also serves on other community related boards including Denver Art Museum Board of Trustees, Boy Scouts of America – Denver Area Council Board of Trustees, Alliance for Choice in Education (ACE) Board of Trustees. Director Qualifications: ● Leadership Experience – Former chairman and ceo of Delta Petroleum, former board member of the Independent Petroleum Association of the Mountain States, service on other boards, bachelor of science degree in mineral land management from the University of Colorado. ● Industry Experience – Extensive experience, including as a senior manager, in the exploration and production sector of the oil and gas industry. Timothy N. Poster:Director.Mr. Poster joined our board of directors in June, 2010. He became executive vice president of strategy and development for Wynn Resorts (NASDAQ GS: WYNN) in September, 2011.From August, 2010 through September, 2011 Mr. Poster was a partner in Fertitta Entertainment, a worldwide investment venture fund.From July, 2008 through August, 2010 he was senior vice president of strategy and development for Wynn Las Vegas, a subsidiary of Wynn Resorts.In 2000, Mr. Poster sold Travelscape.com, which he had founded and developed, to Expedia. In 2004, Mr. Poster acquired Golden Nugget Hotels & Casinos in Las Vegas and Laughlin, Nevada which he sold in 2005. Between selling the Golden Nugget in 2005 and joining Wynn Las Vegas in July, 2008, Mr. Poster managed his investments.Mr. Poster received his bachelor's degree in finance from the University of Southern California in 1995. Director Qualifications: ● Leadership Experience –Executive vice president for Wynn Resorts, former partner in Fertitta Entertainment, former owner of Golden Nugget Hotel & Casino, founder of Travelscape.com, Bachelors degree in finance from the University of Southern California. ● Industry Experience – Personal investments in the oil and gas industry. W. Phillip Marcum:Director Nominee.Mr.Marcum joined our board of directorsin September, 2011. He has been a director of Houston Texas-based Key Energy Services (NYSE: KEG) since 1996.Mr.Marcum was the non-executive chairman of the board of WellTech, Inc., an energy production services company, from 1994 until March 1996, when WellTech was merged into Key Energy Services. From January 1991 until April 2007, when he retired, he was chairman of the board, president and chief executive officer of Metretek Technologies, Inc. (now known as PowerSource International, Inc., and formerly known as Marcum Natural Gas Services, Inc.).He has been a principal in MG Advisors, LLC since April 2007.Mr.Marcum also serves as chairman of the board of ADA-ES, a Denver, Colorado based company, and chairman of the board of Applied Natural Gas Fuels, Inc. (formerly PNG Ventures, Inc.), a West Lake Village, California based company. He holds a bachelor's degree in business administration from Texas Tech University. Director Qualifications: ● Leadership Experience – Chairman of the board, president and ceo of PowerSecure International, Inc., director of Key Energy Services, non-executive chairman of WellTech and chairman of the boards of ADA-ES and Applied Natural Gas Fuels. 5 ● Industry Experience – Extensive experience in oil and gas development stage and public companies at the entities and in the capacities described above. Bruce B. White:Director Nominee.Mr. White joined our board in April 2012.He is currently a senior vice president of High Sierra Water Services, LLC and has served in that capacity since the purchase of Conquest Water Services, LLC by High Sierra in June 2011. Mr. White co-founded Conquest Water Services in 1993 and served as a co-managing partner to build that company into a DJ Basin service company. Mr. White has more than 25 years of experience operating in the DJ basin, including exploration, drilling, development and other well operations, many of which were conducted through Conquest Oil Company, founded by White in 1984 which he continues to serve as president. White served as the Chairman of the University of Northern Colorado Foundation in 2003. White was also a founding member of the Denver Julesburg Petroleum Association, the predecessor to the Colorado Oil and Gas Association (COGA), and served as its president during 1987 and 1988.A veteran of the Vietnam War, Mr. White served in the Navy for six years; he attended Grossmont College in El Cajon, California but does not hold a degree from there. Director Qualifications: ● Leadership Experience – Founder of Conquest Oil Company and Conquest Water Services; Senior Vice President of High Sierra Water Services ● Industry Experience – Extensive experience in oil and gas development and services industries at the entities and in the capacities described above. Recommendation of the Board of Directors Recovery’s board of directors recommends that you vote “FOR” each of the nominees for election to the board of directors. PROPOSAL2: ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Pursuant to the requirements of the Dodd-Frank Act, we are seeking a non-binding advisory vote from holders of our common stock to approve the compensation of our named executive officers as described in the Compensation Discussion and Analysis and the Executive Compensation sections of this Proxy Statement. This proposal is also referred to as “the say on pay vote.” As more fully described in the Compensation Discussion and Analysis section, our executive compensation programs are designed to attract, motivate, and retain our named executive officers, who are critical to our success. We believe that the various elements of our executive compensation program work together to promote our goal of ensuring that total compensation should be related both to Recovery and individual performance. Shareholders are urged to read the Compensation Discussion and Analysis section of this Proxy Statement, beginning on page13, which discusses how our executive compensation policies implement our compensation philosophy, and the Executive Compensation section of this Proxy Statement beginning on page10, which contains tabular information and narrative discussion about the compensation of our named executive officers, for additional details about our executive compensation programs. The compensation committee and the board believe that these policies are effective in implementing our compensation philosophy and in achieving its goals. We are asking our stockholders to indicate their support for our executive compensation as described in this Proxy Statement. This proposal gives our stockholders the opportunity to express their views on our named executive officers’ compensation. This vote is not intended to address any specific item of compensation, but rather the overall compensation of our named executive officers and the philosophy, policies and practices described in this Proxy Statement. Accordingly, we are asking our stockholders to approve, on an advisory basis, the following resolution: 6 “RESOLVED, that the stockholders approve, on an advisory basis, the compensation of Recovery’s named executive officers, as disclosed in this Proxy Statement, including the Compensation Discussion and Analysis, the executive compensation tables, and the narrative discussion under Executive Compensation contained in the Proxy Statement.” Because your vote is advisory, it will not be binding upon the board. However, the board values stockholders’ opinions and the compensation committee will take into account the outcome of the vote when considering future executive compensation arrangements. Recommendation of the Board of Directors Recovery’s board of directors recommends that you vote “FOR” the advisory vote on executive compensation. PROPOSAL3: ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE In addition to the advisory vote on executive compensation set forth in ProposalNo.2 above, the Dodd-Frank Act requires that stockholders have the opportunity to vote on how often they believe the advisory vote on executive compensation should be held in the future. The board believes that holding an advisory vote on executive compensation every year is the most appropriate policy for our stockholders and Recovery at this time. Holding an annual advisory vote best enables the board and the compensation committee to thoughtfully evaluate and respond to stockholder input and effectively implement any changes to our executive compensation program that they may deem necessary or appropriate. While the board recommends that stockholders vote to hold the say on pay vote every year, the voting options are to hold the say on pay vote every year, every two years or every three years. Stockholders may also abstain from voting on this proposal. Because your vote is advisory, it will not be binding upon the board. However, the board values stockholders’ opinions and will consider the outcome of the vote when determining the frequency of the say on pay vote. While the board is making a recommendation with respect to this proposal, stockholders are being asked to vote on the choices specified above, and not whether they agree or disagree with the board’s recommendation. Recommendation of the Board of Directors Recovery’s board of directors recommends that you vote for holding the say on pay vote every year. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information with respect to beneficial ownership of our common stock as of April 27, 2012 by each of our executive officers and directors and each person known to be the beneficial owner of 5% or more of the outstanding common stock.This table is based upon the total number of shares outstanding as of April 27, 2012 of 17,657,711.Unless otherwise indicated, the persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. Beneficial ownership is determined in accordance with Rule13d-3 under the Securities Exchange Act of 1934, as amended. In computing the number of shares beneficially owned by a person or a group and the percentage ownership of that person or group, shares of our common stock subject to options or warrants currently exercisable or exercisable within 60days after the date hereof are deemed outstanding, but are not deemed outstanding for the purpose of computing the percentage ownership of any other person. Unless otherwise indicated, the address of each stockholder listed in the table is c/o Recovery Energy, 1515 Wynkoop Street, Suite 200, Denver, Colorado 80202. 7 Name and Address of Beneficial Owner Beneficially Owned Percent of Class Beneficially Owned Directors and Executive Officers Roger A. Parker, Chief Executive Officer and Chairman of Board of Directors % A. Bradley Gabbard, Chief Financial Officer % Timothy N. Poster, Director % W. Phillip Marcum % Bruce White % Officers and directors as a group (five persons) % Hexagon Investments, LLC % Labryinth Enterprises LLC % Reiman Foundation % Scott J. Reiman % Edward Mike Davis, L.L.C. (4) % Steven B. Dunn and Laura Dunn Revocable Trust % J. Steven Emerson % Wallington Investment Holdings, Ltd % Some of these shares are subject to vesting as described under "Management - Executive Compensation". These shares are subject to vesting as described under "Compensation of Directors". Includes (i) 1,250,000 shares owned by Hexagon Investments, LLC, (ii) 1,000,000 shares underlying warrants held by Hexagon Investments, (ii) 129,008 shares owned byLabryinth Enterprises LLC, which is controlled byScott J. Reiman, (iii) 245,992 shares owned by Reiman Foundation, which is controlled by Scott J. Reiman and (iv) 50,000 shares owned by Scott J. Reiman. Mr. Reiman is President of Hexagon Investments. Edward Mike Davis has sole voting control over Edward Mike Davis, L.L.C. Includes (i) 1,066,182 shares owned by Steven B. Dunn and Laura Dunn Revocable Trust, (ii) 86,958 shares owned by Beau 8, LLC and (iii) 86,958 shares owned by Winston 8, LLC. Steven B. Dunn and Laura Dunn, mailing address is 16689 Schoenborn Street, North Hills, CA 91343, are trustees of the Trust and also share voting and dispositive power with respect to the shares owned by the LLCs. Includes (i) 480,000 shares owned by J. Steven Emerson Roth IRA, (ii) 185,025 shares owned by J. Steven Emerson Roth II IRA, (iii) 105,000 shares owned by Emerson Partners, (iv) 75,000 shares owned by J. Steven Emerson and (v) 60,000 shares owned by Emerson Family Foundation.J. Steven Emerson controls each of these entities. 8 DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the names, ages and positions of the persons who are our directors and named executive officers as of the date of this proxy statement: Name Age Position Roger A. Parker 50 Chief Executive Officer, President, Director, Chairman of Board of Directors A. Bradley Gabbard 57 Chief Financial Officer W. Phillip Marcum 68 Director Bruce B. White 59 Director Timothy N. Poster 43 Director Directors hold office for a period of one year from their election at the annual meeting of stockholders and until a particular director’s successor is duly elected and qualified. Officers are elected by, and serve at the discretion of, our board of directors. None of the above individuals has any family relationship with any other. It is expected that our board of directors will elect officers annually following each annual meeting of stockholders. Biographies for Mr. Parker and the other members of our current board of directors are set forth above in proposal 1. Based on the Nasdaq rules, our independent directors are Mr. Marcum, Mr. Poster and Mr. White. Mr. Gabbard's biography is below. A. Bradley Gabbard: Chief Financial Officer. Mr. Gabbard became our chief financial officer in July 2011. He has 35 years’ experience in the management and operations of energy and oil and gas companies.Prior to coming to Recovery Energy, he served as an officer of Applied Natural Gas Fuels, Inc., serving from September 2009 to May 2010 as vice-president—special projects, and from May 2010 through June 2011 as chief financial officer. From April 2007 through September 2009, Mr. Gabbard provided management and financial consulting services to companies involved in the oil and gas and energy related businesses. From 1991 to April 2007, Mr. Gabbard co-founded and served as chief financial officer, executive vice president and a director of PowerSecure International, Inc. (f/k/a Metretek Technologies, Inc.), a developer of energy and smart grid solutions for electric utilities, and their commercial, institutional, and industrial customers. Mr. Gabbard received a bachelor of accountancy degree from the University of Oklahoma in 1977, and is a CPA. Compensation of Directors The table below sets forth the compensation earned by our non-employee directors during the 2011 fiscal year. There were no non-equity incentive plan compensation, stock options, change in pension value or any non-qualifying deferred compensation earnings during the 2011 fiscal year. All amounts are in dollars. Name Fees Earned or Paid in Cash Compensation Stock Awards All Other Compensation Total Timothy N. Poster $ -0- -0- $ W. Phillip Marcum $ -0- -0- $ James J. Miller (1) $ -0- -0- $ Conway J. Schatz(2) $ -0- -0- $ (1)Mr. Miller did not stand for re-election at our last annual meeting of shareholders and left the board of directors on October 10, 2011. 9 (2)Mr. Schatz resigned as a director to pursue other professional and career obligations on January 31, 2012. We currently pay each of our non-employee directors annual cash compensation of $40,000 (payable quarterly).We pay additional compensation of $10,000 per year (payable quarterly) to the chairman of our audit and compensation committees (currently Mr. Marcum and Mr. Poster, respectively). In June, 2010 we granted Mr. Poster 125,000 shares of our common stock, 50% of which vested on January 1, 2011 and the other 50% of which vested on January 1, 2013. In April, 2012 we granted Mr. Marcum and Mr. White 50,000 shares of our common stock for their service as directors.The shares vest in equal amounts on the first, second and third anniversaries of the date of their initial appointment to the board (September 9, 2011 for Mr. Marcum and April 24, 2012 for Mr. White). We haveentered into independent director agreements with our non-employee directors. These agreements provide that the shares granted to a director fully vest upon a change of control or termination of the director'sservices as a director by Recovery Energy other than for cause.The agreements permit a director to engage in other business activities in the energy industry, some of which may be in conflict with the best interests of Recovery Energy, and also states that if a director becomes aware of a business opportunity, he has no affirmative duty to present or make such opportunity available to us. Executive Compensation Executive compensation for fiscal 2011 The compensation earned by our executive officer for fiscal 2011 consisted of base salary and long-term incentive compensation consisting of awards of stock grants. Summary compensation table The table below sets forth compensation paid to our executive officers for the 2011 and 2010 fiscal years. There were no non-equity incentive plan compensation, stock option awards, change in pension value or any non-qualifying deferred compensation earnings during fiscal 2011 or 2010. Name and Principal Position Year Salary Bonus Stock Awards Other Compensation Total Roger A. Parker $ $
